Supreme Court of the United States
                               Office of the Clerk
                         Washington, DC 20543-0001
                                                                  Scott S. Harris
                                                                  Clerk of the Court
                                                                  (202) 479-3011
                                     January 23, 2015


Clerk
Court of Criminal Appeals of Texas
P.O. Box 12308
Capitol Station
Austin, TX 78711

                                                            COURT CF CRIMINAL APPEALS
        Re:   Robert Lynn Pruett
              v. Texas                                             JAM 2 8
              No. 14-8097
              (Your No. AP-77,037)                             Ab@IAcosta, Clerk


Dear Clerk:


     The petition for a writ of certiorari in the above entitled case was filed on
January 20, 2015 and placed on the docket January 23, 2015 as No. 14-8097.




                                         Sincerely,

                                         Scott S. Harris, Clerk

                                         by
                                               Qu&—
                                         Andrew Downs
                                         Case Analyst